DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-12, 15, and 19-25 are allowed.  The prior art fails to disclose or render obvious a drive apparatus wherein a left drive spur gear is meshed with the left output spur gear and rotationally fixed to a left output shaft, wherein a right drive spur gear is meshed with the right output spur gear and rotationally fixed to a right output shaft, and wherein a differential lock is located between the left drive spur gear and the right drive spur gear and is configured to rotatably fix the left and right output shafts to one another.
The prior art fails to disclose or render obvious a drive apparatus comprising: a drive shaft rotatable about a center axis for being driven by a drive motor; a planetary gear set including a sun gear rotatable with the drive shaft, a ring gear disposed about the sun gear, a plurality of planet gears meshed with the sun gear and the ring gear, and a planet carrier supporting and rotatable with the planet gears; a differential including at least one differential gear mounted within the planet carrier and rotatable with the planet carrier about the drive shaft, and a left side gear and a right side gear each meshed with the at least one differential gear; and a differential lock configured to rotationally couple the planet carrier and at least one of the left and right side gears of the differential to cause the planet carrier and the at least one of the side gears to rotate together.
The prior art fails to disclose or render obvious a drive apparatus for a motor vehicle, comprising: a drive shaft rotatable about a center axis for being driven by a drive motor; a planetary gear set including a sun gear rotatable with the drive shaft, a ring gear disposed about the sun gear, a plurality of planet gears meshed with the sun gear and the ring gear, and a planet carrier supporting and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREK D KNIGHT/Primary Examiner, Art Unit 3659